Exhibit WYETH CONSOLIDATED CONDENSED BALANCE SHEETS (In Thousands Except Per Share Amounts) (Unaudited) June30, 2009 December31, 2008 ASSETS Cash and cash equivalents $ 9,196,917 $ 10,015,877 Marketable securities 6,702,594 4,529,395 Accounts receivable less allowances 3,928,679 3,646,439 Inventories: Finished goods 1,037,203 995,810 Work in progress 1,776,036 1,540,456 Materials and supplies 524,231 460,162 3,337,470 2,996,428 Other current assets including deferred taxes 2,426,941 2,293,201 Total Current Assets 25,592,601 23,481,340 Property, plant and equipment 17,308,774 16,877,480 Less accumulated depreciation 6,109,541 5,679,269 11,199,233 11,198,211 Goodwill 4,277,299 4,261,737 Other intangibles, net of accumulated amortization (June 30, 2009-$407,712 and December31, 2008-$372,872) 364,751 421,686 Other assets including deferred taxes 4,185,212 4,668,750 Total Assets $ 45,619,096 $ 44,031,724 LIABILITIES Loans payable $ 916,863 $ 913,245 Trade accounts payable 1,059,888 1,254,369 Dividends payable 400,253 — Accrued expenses 3,994,161 4,426,444 Accrued taxes 481,442 256,365 Total Current Liabilities 6,852,607 6,850,423 Long-term debt 10,551,802 10,826,013 Pension liabilities 1,677,701 1,601,289 Accrued postretirement benefit obligations other than pensions 1,816,421 1,777,315 Other noncurrent liabilities 3,933,860 3,802,842 Total Liabilities 24,832,391 24,857,882 Contingencies and commitments (Note 10) STOCKHOLDERS’ EQUITY $2.00 convertible preferred stock, par value $2.50 per share 17 22 Common stock, par value $0.33-1/3per share 444,722 443,851 Additional paid-in capital 7,610,854 7,483,549 Retained earnings 14,076,238 12,868,799 Accumulated other comprehensive loss (1,345,126 ) (1,622,379 ) Total Stockholders’ Equity 20,786,705 19,173,842 Total Liabilities and Stockholders’ Equity $ 45,619,096 $ 44,031,724 The accompanying notes are an integral part of these consolidated condensed financial statements. 3 WYETH CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS (In Thousands Except Per Share Amounts) (Unaudited) Three Months Ended June30, Six Months Ended June30, 2009 2008 2009 2008 Net revenue $ 5,695,160 $ 5,945,358 $ 11,072,133 $ 11,656,007 Cost of goods sold 1,564,961 1,683,937 2,945,852 3,245,950 Selling, general and administrative expenses 1,598,518 1,832,500 3,190,327 3,554,713 Research and development expenses 885,305 836,067 1,658,425 1,675,444 Interest (income) expense, net 83,013 18,685 148,325 (8,771 ) Other income, net (242,901 ) (44,677 ) (365,512 ) (188,162 ) Income before income taxes 1,806,264 1,618,846 3,494,716 3,376,833 Provision for income taxes 534,245 496,752 1,024,537 1,057,792 Net income $ 1,272,019 $ 1,122,094 $ 2,470,179 $ 2,319,041 Basic earnings per share $ 0.95 $ 0.84 $ 1.85 $ 1.74 Diluted earnings per share $ 0.94 $ 0.83 $ 1.83 $ 1.72 Dividends paid per share of common stock $ 0.30 $ 0.28 $ 0.60 $ 0.56 Dividends declared per share of common stock $ 0.60 $ 0.56 $ 0.90 $ 0.84 The accompanying notes are an integral part of these consolidated condensed financial statements. 4 WYETH CONSOLIDATED CONDENSED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (In Thousands Except Per Share Amounts) (Unaudited) Six Months Ended June30, 2009: $2.00 Convertible Preferred Stock Common Stock Additional Paid-in Capital Retained Earnings Accumulated Other Comprehensive Income (Loss) Total Stockholders’ Equity Balance at January1, 2009 $ 22 $ 443,851 $ 7,483,549 $ 12,868,799 $ (1,622,379 ) $ 19,173,842 Net income 2,470,179 2,470,179 Currency translation adjustments 244,994 244,994 Derivative contracts adjustments, net (92,813 ) (92,813 ) Marketable securities adjustments, net 51,749 51,749 Pension and postretirement benefit adjustments 73,323 73,323 Comprehensive income, net of tax 2,747,432 Cash dividends declared(1) (1,199,756 ) (1,199,756 ) Common stock acquired for treasury (583 ) (7,320 ) (62,984 ) (70,887 ) Common stock issued for stock options 346 41,038 41,384 Stock-based compensation expense 101,880 101,880 Issuance of restricted stock awards 1,083 60 1,143 Tax benefit (reduction) from exercises/ cancellations of stock options (8,333 ) (8,333 ) Other exchanges (5 ) 25 (20 ) — Balance at June30, 2009 $ 17 $ 444,722 $ 7,610,854 $ 14,076,238 $ (1,345,126 ) $ 20,786,705 Six Months Ended June30, 2008: $2.00 Convertible Preferred Stock Common Stock Additional Paid-in Capital Retained Earnings Accumulated Other Comprehensive Income (Loss) Total Stockholders’ Equity Balance at January1, 2008 $ 23 $ 445,929 $ 7,125,544 $ 10,417,606 $ 221,433 $ 18,210,535 Net income 2,319,041 2,319,041 Currency translation adjustments 550,512 550,512 Derivative contracts adjustments, net (25,632 ) (25,632 ) Marketable securities adjustments, net (26,999 ) (26,999 ) Pension and postretirement benefit adjustments 3,165 3,165 Comprehensive income, net of tax 2,820,087 Cash dividends declared(2) (1,120,941 ) (1,120,941 ) Common stock acquired for treasury (3,158 ) (33,649 ) (356,094 ) (392,901 ) Common stock issued for stock options 587 71,445 72,032 Stock-based compensation expense 176,100 176,100 Issuance of restricted stock awards 1,043 (1,175 ) (132 ) Tax benefit (reduction) from exercises/ cancellations of stock options (3,096 ) (3,096 ) Other exchanges 4 (3 ) 1 Balance at June30, 2008 $ 23 $ 444,405 $ 7,335,166 $ 11,259,612 $ 722,479 $ 19,761,685 (1) Included in cash dividends declared were the following dividends payable at June30, 2009: - Common stock cash dividend of $0.30 per share ($400,250 in the aggregate) declared on June11, 2009 and payable on September1, 2009; and - Preferred stock cash dividends of $0.50 per share ($3 in the aggregate) declared on April23, 2009 and paid on July1, 2009. (2) Included in cash dividends declared were the following dividends payable at June30, 2008: - Common stock cash dividend of $0.28 per share ($373,310 in the aggregate) declared on June26, 2008 and payable on September2, 2008; and - Preferred stock cash dividends of $0.50 per share ($5 in the aggregate) declared on June26, 2008 and payable on October1, 2008. The accompanying notes are an integral part of these consolidated condensed financial statements. 5 WYETH CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS (In Thousands) (Unaudited) Six Months Ended June30, 2009 2008 Operating Activities Net income $ 2,470,179 $ 2,319,041 Adjustments to reconcile net income to net cash provided by operating activities: Net gains on sales and dispositions of assets (17,628 ) (136,959 ) Depreciation and amortization 508,178 483,441 Stock-based compensation 101,880 176,100 Change in other assets (including deferred income taxes) (53,087 ) 284,849 Diet drug litigation payments (97,359 ) (888,659 ) Changes in working capital, net (671,997 ) (677,598 ) Other items, net 321,823 311,441 Net cash provided by operating activities 2,561,989 1,871,656 Investing Activities Purchases of intangibles, property, plant and equipment (426,570 ) (574,116 ) Proceeds from sales of assets 57,440 146,679 Proceeds from sales and maturities of marketable securities 5,091,302 856,892 Purchases of marketable securities (7,221,257 ) (1,032,122 ) Net purchases of government guaranteed promissory notes (350,000 ) — Proceeds from interest rate swap termination 383,578 — Net cash used for investing activities (2,465,507 ) (602,667 ) Financing Activities Repayments and repurchases of debt (110,939 ) (300,000 ) Other borrowing transactions, net (4,338 ) 4,036 Dividends paid (799,503 ) (747,626 ) Purchases of common stock for Treasury (70,887 ) (392,901 ) Exercises of stock options 42,158 72,849 Net cash used for financing activities (943,509 ) (1,363,642 ) Effect of exchange rate changes on cash and cash equivalents 28,067 23,404 Decrease in cash and cash equivalents (818,960 ) (71,249 ) Cash and cash equivalents, beginning of period 10,015,877 10,453,879 Cash and cash equivalents, end of period $ 9,196,917 $ 10,382,630 The accompanying notes are an integral part of these consolidated condensed financial statements. 6 WYETH NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS (Unaudited) Note1. Summary of Significant Accounting Policies Recently Issued Accounting Standards: In April 2009, the Financial Accounting Standards Board (FASB) issued FASB Staff Position (FSP) FAS 141(R)-1, “Accounting for Assets Acquired and Liabilities Assumed in a Business Combination That Arise from Contingencies” (FSP 141(R)-1). FSP 141(R)-1 requires contingencies acquired in a business combination accounted for under Statement of Financial Accounting Standards (SFAS) No.141(R) “Business Combinations,” to be recorded at acquisition date fair value, if determinable.
